Case 1:17-cv-03875-PKC-CLP Document 124 Filed 07/14/20 Page 1 of 2 PageID #: 35104




  Jeffrey D. Wohl
  415 856 7255
  jeffwohl@paulhastings.com
  July 14, 2020
  VIA ECF
  Hon. Pamela K. Chen
  United States District Judge, Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201
  Re:    Jibowu v. Target Corporation, E.D.N.Y. No. 17-cv-03875 (PKC)(CLP)
  Your Honor:
  On behalf of defendant Target Corporation, we respond to Mr. Lesser’s letter dated July 8, 2020
  (ECF 123), regarding the Magistrate Judge’s report and recommendation in Outlaw v. Red Robin Int’l,
  2:18-cv-04357-GRB-AYS (E.D.N.Y. July 7, 2020). As a preliminary matter, since the report and
  recommendation has not been adopted by the District Judge, it currently does not carry any weight
  as a precedent, and ultimately it may not be adopted by the District Court. See Fed. R. Civ. P. Rule
  59(a). Even if it is adopted, there are substantial differences between the facts in Red Robin and
  those presented here that make the report and recommendation inapposite. Notably, Mr. Lesser
  omits the key facts upon which the Magistrate Judge based her conclusions:
         Plaintiff has shown that Defendant maintains uniform job descriptions for all
         kitchen managers and assistant managers throughout its restaurants. But even more
         significant is the evidence that Defendant has a company-wide policy of limiting
         overtime work, a standardized training regimen, centralized accounting, payroll and
         human resources/personnel systems that allows Defendant to maintain consistency
         and uniformity throughout its locations and track each restaurant’s record. Plaintiff
         has also identified Defendant’s centralized system of staffing all its restaurant
         manager positions using a single online platform and utilizing corporate talent
         recruiters to track, maintain, and make restaurant manager staffing
         recommendations, rather than at the level of individual restaurants.
  Report and Recommendation at 10–11. Many of these critical facts are not present here:

                 There is no single job description for plaintiff’s putative collective, and she admits
                  that as an ETL-Salesfloor, she did not perform some of the responsibilities listed in
                  other job descriptions. (Dft.’s Opptn. to Cond. Cert. Mtn. [ECF 80] at 4.)

                 There is no standardized training at issue here. All ETLs receive role-specific
                  training for twelve weeks, including individualized coaching, mentoring, and on-the-
                  job training at their home store. (ECF 80 at 5.) Plaintiff’s own declarations reveal
                  the varied nature of the training that plaintiff and other ETLs underwent. (Id. at 10.)

                 There is no centralized staffing system used at all Target locations. Plaintiff’s own
                  documents show staffing decisions are made at the individual store level. (See, e.g.,
                  Declaration of Fran Rudich, Exh. 9 [ECF 79-11] at TGT-Jibowu094855 (ETL Sales



  LEGAL_US_W # 103821780.8
Case 1:17-cv-03875-PKC-CLP Document 124 Filed 07/14/20 Page 2 of 2 PageID #: 35105




  Hon. Pamela K. Chen
  July 14, 2020
  Page 2

                  Floor, Front End and Food have responsibilities to “analyze schedules to ensure
                  proper staffing levels”); Rudich Decl. Exh. 3 [ECF 79-5], ¶ 13 (alleging the Store
                  Team Leader and HR department had final discretion over scheduling decisions).)
  These critical differences belie Mr. Lesser’s assertion that this is “materially the same case.”
  Additionally, the authorities referenced in Red Robin (see Report and Recommendation at 9–10) do
  not support the claim that differences in position are irrelevant to conditional certification. Two of
  those decisions contain little to no meaningful discussion of defendants’ evidence regarding
  differences in job titles because the motion for conditional certification was either unopposed, Ritz v.
  Mike Rory Corp., No. 12 CV 367(JBW)(RML), 2013 WL 1799974, at *1 (E.D.N.Y. Apr. 30, 2013), or
  challenged simply on the basis that plaintiffs’ evidence was too conclusory, Calderon v. King Umberto,
  Inc., 892 F. Supp. 2d 456, 459 (E.D.N.Y. 2012). This is a far cry from the record here, where
  plaintiff’s own evidence supports variations in ETL job duties, even within the same job
  classification.
  Two other cited decisions are premised on the very minimal discovery that had taken place prior to
  the motion for conditional certification. Iglesias-Mendoza v. La Belle Farm, Inc., 239 F.R.D. 363, 368
  (S.D.N.Y. 2007); Summa v. Hofstra Univ., 715 F. Supp. 2d 378, 391 (E.D.N.Y. 2010) (quoting Iglesias-
  Mendoza regarding the limited discovery that had taken place in the matter; order granting
  conditional certification entered just one year after case initiated). Here, where years of discovery
  preceded plaintiff’s motion, the evidentiary burden to sustain a motion for conditional certification
  is much higher than the lenient standard applied in those decisions. (See Dft.’s Opptn. to Cond.
  Cert. Mtn. at 14 (citing Korenblum v. Citigroup, Inc., 195 F. Supp. 3d 475, 480 (S.D.N.Y. 2016).).
  Lastly, in Sultonmurodov v. Mesivta of Long Beach, No. 15-CV-1654(LDW)(AYS), 2015 WL 9273948
  (E.D.N.Y. Dec. 17, 2015) multiple plaintiffs submitted detailed affidavits setting forth their factual
  nexus with other putative collective members in different job classifications. Id. at *5 (“The
  affidavits are not boilerplate, but instead, refer to conversations with named janitors discussing
  circumstances similar to those of Plaintiffs with regard to the payment of wages”). Here, plaintiff
  and opt-in ETLs proffer only their own, personal experiences and their conclusory observations of
  other ETL employees. (See Rudich Decl., Exh. 5 [ECF 79-7], ¶¶ 12–14 (alleging conclusory
  statements based on undetailed “personal observation” and unspecified “conversations”). In most
  cases, they are devoid of the details present in Sultonmurodov regarding the identities of allegedly
  similarly situated coworkers, the frequency of communications, or how often coworkers performed
  the alleged non-exempt work without overtime pay.
  For all these reasons, the Red Robin report and recommendation does not support granting
  conditional certification here. We thank the Court for its continuing attention to this matter.
  Sincerely,

  Jeffrey D. Wohl
  Jeffrey D. Wohl
  cc:     All counsel of record (via ECF)


  LEGAL_US_W # 103821780.8
